UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF MISSISSIPPI

INRE: ALICE G. FORD CHAPTER 13
CASE NUMBER: 20-11770
NOTICE OF OBJECTION TO CLAIM
YOU ARE HEREBY NOTIFIED that an objection to your claim has been filed in the
above referenced bankruptcy case. Your claim may be reduced, modified, or eliminated. If you
do not want the Court to eliminate or change your claim, a written response to the attached
objection to claim must be filed with:

Shallanda J. Clay, Clerk of Court
U.S. Bankruptcy Court
Northern District of Mississippi
703 Highway 145
Aberdeen, MS 39730

and a copy must be served on the undersigned Debtor(s)’ attorney and the Chapter 13 trustee on
or before thirty (30) days from the date of this notice. In the event a written response is filed, the

court will notify you of the date, time and place of the hearing thereon.

DATED: October 9, 2020

CHAPTER 13 STANDING TRUSTEE:
Locke D. Barkley
P.O. Box 55829
Jackson, MS 39296-5829
/si C. Gaines Baker
C. GAINES BAKER, MBN #8643
Attorney for Debtor(s)
The Law Office of C. Gaines Baker
C. G. Baker Building, Suite One
136 Public Square
Batesville, MS 38606
(662)563-9385
IN THE UNITED STATES BANKRUPTCY COT
NORTHERN DISTRICT OF MISSISSIPPI

IN RE: ALICE G. FORD, DEBTOR
CASE NO.: 20-11770

OBJECTION TO PROOF OF CLAIM
OF PARAMOUNT FINANCIAL GROUP, LLC [Claim #3|

COMES NOW Alice G. Ford, Debtor herein, by and through her attorney, C. Gaines
Baker, and files this her Objection to the Proof of Claim of Paramount Financial Group, LLC,
10632 N. Scottsdale Rd., B-466, Scottsdale, AZ 85254 and for cause of action would state unto
the Court, said claim is overstated, incorrect, and Debtor demands strict proof thereof. Debtor
would submit the correct principle amount owed and amount to be paid over the life of the plan
is $12,300.00 at 6.75% interest.

WHEREFORE, PREMISES CONSIDERED, Debtor prays that the Clerk of this Court
receive and file this her Objection and that upon a hearing hereof, the Court enter an Order
disallowing the proof of claim as filed and order the claim in the principle amount of $12,300.00
be paid at 6.75% over the life of the plan as an altered mortgage

Debtors pray for general relief.

Alice G. Ford

/s/ C, Gaines Baker

C. GAINES BAKER, 8643
LAW OFFICE OF C. GAINES BAKER
136 Public Square
C.G Baker Building, Suite One

Batesville, MS 38606
(662) 563-9385
UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF MISSISSIPPI

INRE: ALICE G. FORD CHAPTER 13
CASE NUMBER: 20-11770

CERTIFICATE OF SERVICE
I, C. Gaines Baker, attorney for debtor(s), do hereby certify that I have this day electronically
filed the above and foregoing Notice and Objection to Claim with the Clerk of the United States
Bankruptcy Court using the ECF system which sent notification of such filing to the following:

Office of the U.S. Trustee - USTPRegions05.AB.ECF@usdoi.vov
Case Trustee: Locke D. Barkley - sbeasley’@barkley!3.com

I, C. Gaines Baker, do hereby certify that I have this day forwarded via U.S. Mail, postage pre-
paid, or electronic mail, a true and correct copy of the Notice and Objection to Claim to the following:

Creditor - Paramount Financial Group, LLC
10632 N. Scottsdale Rd., B-466
Scottsdale, AZ 85254

Dated: October 9, 2020

/s/ C. Gaines Baker
C. GAINES BAKER, #8643
Law Office of C. Gaines Baker
136 Public Square
C.G. Baker Building, Suite One
Batesville, MS 38606
(662)}563-9385
